Judgment, Supreme Court, New York County (Marilyn Shafer, J.), entered August 12, 2003, which dismissed the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered August 22, 2003, granting defendant’s dismissal motion and denying plaintiffs cross motion to amend the complaint, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The fraud causes of action were not sufficiently pleaded in accordance with CPLR 3016 (b), failing to set forth specific facts or details of alleged misrepresentation as to the status of defendant’s tenancy (see Glickman v Alper, 236 AD2d 230, 231 [1997]), and the proposed amended complaint failed to correct that deficiency. Defendant’s rent-stabilized lease, executed subsequent to the filing of a notice of pendency, was not voidable as a fraudulent conveyance. Flaintiff was not a creditor entitled to relief under the Fraudulent Conveyance Act (see Debtor and Creditor Law art 10). This was not a “sweetheart lease” because it did not give defendant special privileges with regard to subletting, assigning or primary residence, which would be void as against public policy and the rent regulation statutes and code (cf. Rima 106 v Alvarez, 257 AD2d 201 [1999]). Defendant was not an employee of the landlord who allegedly made the fraudulent conveyance. Concur—Nardelli, J.P., Andrias, Ellerin, Lerner and Marlow, JJ.